Citation Nr: 1716912	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  00-14 421A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan 


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), to include entitlement to an extraschedular rating for the period prior to October 23, 2008, and from May 1, 2013. 


REPRESENTATION

Appellant represented by:	John E. Walus, Attorney at Law 


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 
INTRODUCTION

The Veteran served on active duty in the United States Army from June 1977 to June 1980 and from January 1987 to January 1990. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 1999 rating decision rendered by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Waco, Texas.  Jurisdiction over the appeal was since transferred to the RO in Detroit, Michigan.  

The Veteran provided testimony at a hearing before personnel at the RO in October 2001 and before the Board in May 2013.  Transcripts of both hearings have been
associated with the claims file.

In March 2005, October 2009, and August 2013 the above issue was remanded once again for further development. 

Finally, as a result of the ratings assigned for the Veteran's service-connected disorders during the pendency of the claim on appeal, the Board has recharacterized the claim for TDIU to reflect the periods when only an extraschedular rating is available. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record on appeal reveals that in April 2017, for the first time, the Board received a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability from the Veteran, in which the Veteran indicated that he worked as a professional vehicle operator and provided information regarding this employment.  There is no indication that the Veteran has specifically waived initial AOJ adjudication of this newly added relevant evidence.  Therefore, the Board finds that the appeal must be remanded to afford the Veteran his due process right to initial AOJ consideration of this evidence.  See 38 C.F.R. § 19.31 (2016) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

In addition, in light of the ratings assigned for the Veteran's service-connected disorders during the pendency of the claim on appeal, and after further opinion regarding the functional impact of the Veteran's service-connected disability has been obtained, the Board finds that the claim for TDIU should be referred to the Director of Compensation and Pension Services or the Undersecretary for Benefits for an opinion as to whether the Veteran is entitled to TDIU on an extraschedular basis for the period prior to October 23, 2008, and from May 1, 2013.

While the appeal is in remand status, the AOJ should obtain and associate with the claims file any outstanding VA and private treatment records including records held by his former place of employment.  See 38 U.S.C.S. § 5103A(b) (West 2014).

Accordingly, the appeal is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to afford him the opportunity to obtain a supplemental opinion from his vocational expert.  The Veteran's expert should address the functional impacts of the Veteran's service-connected disabilities and the impairments that the Veteran faced when he sought to gain and maintain employment over the period of February 10, 1999, to April 28, 2013.  (The existing vocational expert opinion only addressed the period after April 29, 2013.)

In addition, ask the Veteran if he has any additional evidence or arguments to submit on this matter.

2.  If the Veteran has identified any new private treatment records, obtain all necessary authorizations from the Veteran and associate with the claims file any contemporaneous private treatment records. 

3.  The AOJ should further develop the TDIU claim as necessary, to include the procurement of any records identified by the Veteran regarding his employment history.  

4.  Associate with the claims file the Veteran's contemporaneous VA treatment records.  

5.  After completing the above actions and allowing the Veteran sufficient time to supplement the record, please assign an appropriate examiner to provide an opinion as to the functional impact the Veteran's service connected disabilities had on his ability to maintain gainful employment from February 10, 1999, to the present. 

The examiner should take into account all the evidence of record to include lay and medical evidence from February 10, 1999, to the present.  

In providing the requested opinion, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The examiner's opinion should also include a discussion as to the impact that the Veteran's service-connected disabilities have on his ability to perform sedentary labor and physical labor.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Refer the Veteran's claim to VA's Director of Compensation and Pension Services or the Undersecretary for Benefits for an opinion regarding entitlement to TDIU on an extraschedular basis for the period prior to October 23, 2013, and from May 1, 2013.

7.  After completing the above actions, if the decision is adverse to the Veteran, issue a supplemental statement of the case that includes consideration of entitlement to TDIU on an extraschedular basis, and allow an appropriate time for response.  Then return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

